Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/06/2021.  In the Amendment, Applicant amended claim 1.  Claim 5 and 16 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 3-4, 6-10 (renumbered 1-8) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 02/08/2021 has been acknowledged and has been approved.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Mr. Roberto M. Suarez (client’s representative, Reg. No. 64,010) at the telephone number (305) 482-1001 on 02/08/2021 with regards to the claims’ formality and suggested the applicant to file in a Terminal Disclaimer to overcome double patenting and further incorporate the dependent claim 11 into claim 1 in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2, 5 and 11-20 are canceled.
Claim 1  have been amended as follows:

1. (Currently Amended) An intelligent parking apparatus disposed on, and controlling access to, an individual parking space located within a controlled parking area, the intelligent parking apparatus comprising: 
            a base housing fixedly attached to a drivable surface and disposed within an area defining the individual parking space; 
           a barrier arm attached to the base housing controlling access to the individual parking space, the barrier arm configured to move between a lowered position and a raised position, such that, when in the raised position the barrier arm blocks access to the individual parking space, and further configured to fit under said vehicle when in the lowered position, thereby permitting access to the individual parking space; 
             an attachment mechanism attaching the barrier arm to the base housing;

            an electronics control module integral with an interior of the base housing, the electronics control module comprising:
	a processor, 
	a memory, and 
	a wireless communication module;
at least one sensor disposed integral to the base housing and operatively communicative with the electronics control module;
whereby, the intelligent parking apparatus is configured to be one of a one or more parking barrier devices, connected via said wireless communication module over a network to a system back-end, including a remote server, that manages parking space utilization, barrier operation and status, and inputs from a one or more user application, said remote server further including a database with an inventory of parking spaces located within said controlled parking area, of which said individual parking space is included in said inventory, the remote server performing the steps of: 
	receiving a request from a user to reserve a space within the controlled parking area at a designated arrival time, the user interfacing with the remote server via the user application configured to be executed by a microprocessor and operatively configured to provide an instruction set to a client device thereby rendering the client device to be communicatively operative with the remote server;

	returning by the database to the remote server information about available parking spaces within the user-requested controlled parking area at the designated arrival time;
	publication by the remote server to the one or more user application the information about available parking spaces within the user-requested controlled parking area the designated arrival time;
	selection by the remote server of the available individual parking space;
	reserving the individual parking space for the user for a pre-defined reservation period at the designated arrival time;
	assigning a reserved status to the individual parking space for a pre-defined reservation period at the designated arrival time;
	returning to the user application a command to display the reservation of the individual parking space; 
	during the pre-defined reservation period at the designated arrival time, either:
	receiving a request from the user application to enter the individual parking space and then sending a command to the 
	receiving a request from the user application to extend the pre-defined reservation period to allow more time to arrive; or
	receiving no request from the user application to enter the individual parking space and, upon the expiration of the pre-defined reservation period, changing the status of the individual parking space from reserved to available; and
	the electronics and control module activating the motor to extend the barrier arm based upon the at least one sensor detecting that the vehicle has vacated the individual parking space.
 
2. (Canceled) 

3. (Previously Presented) The intelligent parking apparatus of claim 1 wherein the attachment mechanism pivotably attaches the barrier arm to the base housing.

4.  (Previously Presented) The intelligent parking apparatus of claim 1 wherein the barrier arm is telescopically attached to the base housing.

5.  (Canceled)  



7.  (Previously Presented) The intelligent parking apparatus of claim 6 wherein the power source uses solar power.

8.  (Previously Presented) The intelligent parking apparatus of claim 1 further comprising an alarm triggered by forcible lowering of the barrier arm. 

9.  (Previously Presented) The intelligent parking apparatus of claim 8 wherein the alarm is an audible alarm.

10.  (Previously Presented) The intelligent parking apparatus of claim 1 wherein the electronics control module communicates directly with a client device through a wireless communication protocol.

11.  (Canceled)  

12.  (Canceled) 

13.  (Canceled) 

14.  (Canceled) 

15.  (Canceled) 



17.  (Canceled) 

18.  (Canceled) 

19.  (Canceled) 

20.  (Canceled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 10/06/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Weik et al. (US PGPUB 2013/0117078, hereinafter Weik) in view of Muirbrook et al. (US PGPUB 2012/0265585, hereinafter Muirbrook). 
	The invention is directed: intelligent parking apparatus is configured to be one of a one or more parking barrier devices, connected via said wireless communication module over a network to a system back-end, including a remote server, which manages parking space utilization, barrier operation and status, and inputs from a one or more user application, which allow users querying the database with an inventory of parking spaces within the user-requested controlled parking area as to the availability of parking spaces within the user-requested controlled parking area at the designated arrival time and then reserving the individual parking space for the user for a pre-defined reservation period at the designated arrival time.

The closest prior arts are Weik et al. (US PGPUB 2013/0117078, hereinafter Weik) in view of Muirbrook et al. (US PGPUB 2012/0265585, hereinafter Muirbrook) are generally directed to an aspect of apparatus for sends a command to the parking barrier device assigned to the reserved parking space to lower the parking barrier, and thus enables the parking space to be occupied. The sensing unit allows the apparatus to know the precise location of a user within the area of the system as well as the user behavior within the area, and thus maximizes the efficiency of the parking system and enhances the user experience.

 	However, none of Weik and Muirbrook teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For examples, it failed to teach reserving the individual parking space for the user for a pre-defined reservation period at the designated arrival time; assigning a reserved status to the individual parking space for a pre-defined reservation period at the designated arrival time; returning to the user application a command to display the reservation of the individual parking space; during the pre-defined reservation period at the designated arrival time, either: 	receiving a request from the user application to enter the individual parking space and then sending a command to the intelligent parking apparatus disposed on the reserved individual parking space to move the barrier arm to the lowered position; or receiving a request from the user application to extend the pre-defined reservation period to allow more time to arrive; or receiving no request from the user application to 

This feature in light of other features, when considered as a whole, in the independent claim 1 is allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claim 1. 
	The dependent claims depending upon claim 1 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163